Title: Nicholas P. Trist to James Madison, 8 November 1827
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                [November 8, 1827-November 19, 1827?]
                            
                        
                        
                        I commenced making the separation of those you have not seen. This has taken me so much longer than I
                            expected, although I have looked at each letter only long enough to ascertain that it was from you, that I must postpone
                            the rest of this work & hurry to town.
                        
                            
                                
                            
                        
                    